Brown, J.
(concurring). I concur, albeit reluctantly. It seems to me that if a picture painted by affidavits is cloudy, it is the responsibility of the motion judge — not this court — to puzzle out the situation. If Commonwealth v. Amral, 407 Mass. 511 (1990), stands for anything, it is a red flag for lower court judges at least to make a minimal exploratory inquiry.
Although I think the judge here should have conducted an Amral hearing, I concur because, apart from the probable waiver of such a hearing, as the majority points out, “there was here no substantial risk of a miscarriage of justice.”